DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3, the phrases “each of F carriers” and “the longest synchronization signal block measurement timing” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66-68 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nokia “Further discussion on measurement gap sharing” R4-1802395 [IDS].
Regarding claim 66, Nokia discloses a method, comprising:
 receiving, at a user equipment, a synchronization signal block measurement timing configuration for each serving and inter-frequency carrier from a network (the NR measurements are based on SMTC, which may (is likely to) be transmitted discontinuously on each carrier and in synchronous manner across carriers, so the MG sharing needs to account for the different SMTC configurations on each carrier), wherein the synchronization signal block measurement timing configuration indicates a presence of at least one synchronization signal block on a given carrier in time domain and a periodicity of the at least one synchronization signal block (the SMTC configuration transmitted from a network notifies a UE about the periodicity and the timing of the SSBs that the UE must use for cell quality measurements); 
discontinuously receiving the at least one synchronization signal block in time intervals that are synchronized with measurement gaps; and performing measurements of carriers in the measurement gaps based on the received at least one synchronization signal block (Introduction Par. 2, “the NR measurements are based on SMTC, which may (is likely to) be transmitted discontinuously on each carrier and in synchronous manner across carriers, so the MG sharing needs to account for the different SMTC configurations on each carrier).

Introduction Par. 2, “the NR measurements are based on SMTC, which may (is likely to) be transmitted discontinuously on each carrier and in synchronous manner across carriers, so the MG sharing needs to account for the different SMTC configurations on each carrier).  

Regarding claim 68, Nokia discloses receiving an indication, from the network, of which type of sharing should be applied for the carriers in at least one of a fully or partially overlapping carrier group (Par. 2, proposal 1: “Gap sharing factor between intra-frequency and inter-frequency measurements are defined as equal split, 25, 50 and 75” and 2.1: “when UE requires measurement gaps to identify and measure intra-frequency cells or when SMTC configured for intra-frequency measurement are full overlapping with measurement gaps, and when UE is configured to identify and measure cell on inter-frequency carrier”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-52, 57-60 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia “Further discussion on measurement gap sharing” R4-1802395 [IDS] in view of Harada (US 2021/0084511).
Regarding claim 49, Nokia discloses an apparatus to receive a synchronization signal block measurement timing configuration for each serving and inter-frequency carrier from a network (the NR measurements are based on SMTC, which may (is likely to) be transmitted discontinuously on each carrier and in synchronous manner across carriers, so the MG sharing needs to account for the different SMTC configurations on each carrier), wherein the synchronization signal block measurement timing configuration indicates a presence of at least one synchronization signal block on a given carrier in time domain and a periodicity of the at least one synchronization signal block (the SMTC configuration transmitted from a network notifies a UE about the periodicity and the timing of the SSBs that the UE must use for cell quality measurements); and 
discontinuously receive the at least one synchronization signal block in time intervals that are synchronized with measurement gaps; and perform measurements of carriers in the measurement the NR measurements are based on SMTC, which may (is likely to) be transmitted discontinuously on each carrier and in synchronous manner across carriers, so the MG sharing needs to account for the different SMTC configurations on each carrier). Nokia does not show the apparatus at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured.
	Harada teaches terminal and radio communication method. More specifically, Harada teaches a terminal that include a receiver that receives information regarding a measurement performed in a fist cell using SSB and a processor that performs the measurement and determines whether transmission or reception can be performed using a second cell, at a specified timing, based on a at least one of an SSB-based measurement timing configuration (SMTC) window duration and an SSB to be measured in regard to the first cell [Abstract, 0055, 0065-0068]. Fig. 15 shows a hardware structure of a radio base station a user terminal that includes a processor, a memory, a storage, etc. the processor reads program codes from storage into the memory and executes various processes for implementing the radio communication method [0238-0240].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to use a processor and a memory that includes instruction in the system of Nokia as suggested by Harada. The benefit using computer readable device is that the programs can be changed and new futures are added easily than hardware changes.

Regarding claim 59, Nokia discloses an apparatus to group configured carriers according to synchronization signal block measurement timing configuration to form carrier groups (Par 2, handle the non-overlapping SMTC by grouping carriers with overlapping SMTC into one group”);
 	distribute measurement gaps on the configured carriers according to an intra-frequency and inter- frequency gap sharing rule (Par. 2, proposal 1: “Gap sharing factor between intra-frequency and inter-frequency measurements are defined as equal split, 25, 50 and 75); and
 distribute the measurement gaps available for inter-frequency measurements among inter- frequency carrier groups according to the carrier groups with non-overlapping synchronization signal block measurement timing configuration or the carrier groups with overlapping synchronization signal block measurement timing configuration to create a distribution of the measurement gaps (Par. 2: “handle the non-overlapping SMTC by grouping carriers with overlapping SMTC into one group” and Proposal 3: “RAN4 should strive to find a good way in defining the inter-frequency measurement performance scaling to account for reasonable use of gaps based on configured SMTC, including – Partial overlapping SMTC on different carriers- non-overlapping SMTC on different carrier”). Nokia does not show the apparatus at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured.
	Harada teaches terminal and radio communication method. More specifically, Harada teaches a terminal that include a receiver that receives information regarding a measurement performed in a fist cell using SSB and a processor that performs the measurement and determines whether transmission or reception can be performed using a second cell, at a specified timing, based on a at least one of an SSB-based measurement timing configuration (SMTC) window duration and an SSB to be measured in regard to the first cell [Abstract, 0055, 0065-0068]. Fig. 15 shows a hardware structure of a radio base station a user terminal that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim limitation to use a processor and a memory that includes instruction in the system of Nokia as suggested by Harada. The benefit using computer readable device is that the programs can be changed and new futures are added easily than hardware changes.

Regarding claim 50, Nokia in view of Harada discloses all the claim limitations as stated above. Further, Nokia discloses deriving a required measurement performance of each carrier based on the received synchronization signal block measurement timing configuration (Introduction Par. 2, “the NR measurements are based on SMTC, which may (is likely to) be transmitted discontinuously on each carrier and in synchronous manner across carriers, so the MG sharing needs to account for the different SMTC configurations on each carrier).  

	Regarding claim 51, Nokia in view of Harada discloses all the claim limitations as stated above. Further, Nokia discloses group configured carriers according to the received synchronization signal block measurement timing configuration to form carrier groups (Par 2, “handle the non-overlapping SMTC by grouping carriers with overlapping SMTC into one group”); distribute measurement gaps on the configured carriers according to an intra-frequency and inter- frequency gap sharing rule  (Par. 2, proposal 1: “Gap sharing factor between intra-frequency and inter-frequency measurements are defined as equal split, 25, 50 and 75); and Par. 2: “handle the non-overlapping SMTC by grouping carriers with overlapping SMTC into one group” and Proposal 3: “RAN4 should strive to find a good way in defining the inter-frequency measurement performance scaling to account for reasonable use of gaps based on configured SMTC, including – Partial overlapping SMTC on different carriers- non-overlapping SMTC on different carrier”).

Regarding claims 52 and 60, Nokia in view of Harada discloses all the claim limitations as stated above. Further, Nokia discloses assign a serving carrier to a first type of group; assign inter-frequency carriers that have any overlapping synchronization signal block measurement timing configuration occasions with each other to a second type of group (Par. 2, proposal 1: “Gap sharing factor between intra-frequency and inter-frequency measurements are defined as equal split, 25, 50 and 75”); and assign any inter-frequency carrier that has no overlapping synchronization signal block measurement timing configuration occasions with any other inter-frequency carriers to a third type of group (Par. 2; “handle the non-overlapping SMTC by grouping carriers with overlapping SMTC into one group” and Proposal 3: “RAN4 should strive to find a good way in defining the inter-frequency measurement performance scaling to account for reasonable use of gaps based on configured SMTC, including Partial overlapping SMTC on different carriers- non-overlapping SMTC on different carrier”).
Par. 2, proposal 1: “Gap sharing factor between intra-frequency and inter-frequency measurements are defined as equal split, 25, 50 and 75” and 2.1: “when UE requires measurement gaps to identify and measure intra-frequency cells or when SMTC configured for intra-frequency measurement are full overlapping with measurement gaps, and when UE is configured to identify and measure cell on inter-frequency carrier”).

Regarding claim 58, Nokia in view of Harada discloses all the claim limitations as stated above. Further, Nokia discloses wherein the type of sharing comprises at least one of equal sharing, proportional sharing, or inverse proportional sharing (…there can be more than one intra-frequency carriers in MG sharing. Equal split means intra-frequency carriers are considered to be same as inter-frequency carriers in MG sharing… [see 2.1; proposal 1 and 2).
Regarding claim 64, Nokia in view of Harada discloses all the claim limitations as stated above. Further, Nokia discloses determine measurement performance for the serving carrier by the gap sharing between intra-frequency and inter-frequency measurement gaps (Par 2.1; “Gap sharing between intra-frequency and inter-frequency and “the performance of intra-frequency measurement as specified in section 9.2 is scaled by Kintra = 1/x*100, the performance inter-frequency measurement as specified in section 9.3 is scaled by Kinter = 1/(100-x) * 100). 
Allowable Subject Matter
Claims 53, 55-56, 61-63 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gheorghiu et al. (US 2019/0261206) discloses signaling availability during a measurement window.
Lin (US 2019/0253906) discloses measurement timing configuration for CSI-RS.
Cui et la. (US 2019/0182900) discloses measurement gap sharing.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	February 26, 2022